Title: From John Quincy Adams to Abigail Smith Adams, 19 February 1802
From: Adams, John Quincy
To: Adams, Abigail Smith



Court-House 19. Feby: 1802.

My wife having been at the Ball last Night, was not up this morning, when your letter was brought by Mr: Briesler—In her name and my own therefore I must return you our thanks for your loaf of bread, and fine goose—It gives me great satisfaction to learn you are getting better—Our black man too is recovering, and we have no symptoms yet in any other part of the family—We have letters with accounts of Mr: Johnson, to the latter end of January—He was better, but not yet able to return to Washington.—
Your’s most affectionately—
A.